[Cite as Teague v. Schmeltzer, 2018-Ohio-76.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

KATHLEEN TEAGUE, et al.                              C.A. No.      28618

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ERNEST SCHMELTZER                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   2015-CV-006

                                 DECISION AND JOURNAL ENTRY

Dated: January 10, 2018



        TEODOSIO, Judge.

        {¶1}    Ernest Schmeltzer appeals the order of the Summit County Court of Common

Pleas Probate Division dismissing case no. 2015-CV-006 and consolidated cases. This Court

affirms.

                                                I.

        {¶2}    Constance and Julius Schmeltzer passed away in 2012 and 2013, respectively,

leaving behind, as the beneficiaries of two living trusts, three adult children: Kathleen Teague,

Steven Schmeltzer, and Ernest Schmeltzer. This matter was initiated by the filing of a complaint

by Kathleen Teague, Executrix of the Estate of Julius Schmeltzer, against Steven Schmeltzer,

and demanding the return of certain assets of the estate. Subsequently, Steven Schmeltzer filed a

complaint for declaratory judgment against Kathleen Teague and Ernest Schmeltzer that was

consolidated under the 2015-CV-006 case number, along with other related probate cases. Upon
                                                2


the motion of Steven Teague, partial summary judgment was granted by the trial court, finding a

distribution agreement among the three adult children to be valid.

       {¶3}    A mediation conference was conducted on October 19, 2016, with the parties

entering into a preliminary settlement agreement. The agreement provided, in pertinent part, that

the business entity of Old Portage Company was to pay Ernest Schmeltzer $30,000.00 within 14

days of entering into a final agreement. The agreement also provided that all litigation was to be

dismissed with prejudice upon the execution of the final agreement.           A final settlement

agreement was subsequently prepared and signed by all parties. On January 13, 2017, Ernest

Schmeltzer filed a motion for the enforcement of the settlement agreement and for sanctions. In

her response brief, Ms. Teague attached a copy of a notice of lien sent to Old Portage Company

from the Office of the Attorney General of Texas, Child Support Division, detailing the

attachment of a lien to any and all funds payable to Ernest Schmeltzer. On January 31, 2017,

Ernest Schmeltzer filed a “motion and notice of withdrawal of signature to settlement agreement

and motion for contempt” based upon the placement of the lien and alleging that the other parties

had improperly contacted the Office of the Attorney General of Texas.

       {¶4}    On March 10, 2017, the trial court denied Ernest Schmeltzer’s motion for

enforcement and sanctions and his motion and notice of withdrawal of signature to settlement

agreement and motion for contempt, noting that his unrelated debts did not relate to his voluntary

signature upon the settlement agreement. The order further denied Ms. Teague’s request for an

oral hearing as moot. On April 7, 2017, Ms. Teague and Steven Schmeltzer filed a joint motion

for an order of dismissal with prejudice, noting that Ernest Schmeltzer had indicated he would

not sign an agreed dismissal entry until he received his settlement funds, upon which the lien had

been placed. On April 10, 2017, the trial court entered an order of dismissal, indicating the
                                                 3


parties had entered into a settlement agreement and that under the terms of the agreement, all

parties agreed to dismiss all claims against each other with prejudice.

       {¶5}    Also on April 10, 2017, Ernest Schmeltzer filed a notice of interlocutory appeal of

the trial court’s order of March 10, 2017. Pursuant to his request, this Court’s journal entry of

September 13, 2017, amended Ernest Schmeltzer’s notice of appeal to include an appeal of the

trial court’s April 10, 2017, order and dismissed his appeal from the trial court’s order of March

10, 2017.

                                                II.

                                ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED IN DENYING APPELLANT ERNEST
       SCHMELTZER’S MOTION TO ENFORCE AND FOR DELAY, AND HIS
       MOTION TO WITHDRAW SIGNATURE AND FOR CONTEMPT, AND
       DENYING APPELLEE’S REQUEST FOR ORAL HEARING ON SAME,
       WITHOUT HOLDING AN EVIDENTIARY HEARING.

                               ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED IN GRANTING APPELLEE AND DEFENDANT
       STEVEN SCHMELTZER’S JOINT MOTION FOR ORDER OF DISMISSAL
       WITH PREJUDICE WITHOUT AN EVIDENTIARY HEARING.

       {¶6}    Ernest Schmeltzer argues the trial court erred in denying his motion for

enforcement and sanctions and his motion for the withdrawal of his signature to the settlement

agreement and for contempt without holding an evidentiary hearing. Ernest Schmeltzer also

argues the trial court erred in issuing an order of dismissal without holding an evidentiary

hearing on his claims against Ms. Teague and her counsel. We disagree.

       {¶7}    “The standard of review to be applied to a ruling on a motion to enforce a

settlement agreement depends primarily on the question presented.”            Technical Constr.

Specialties, Inc. v. New Era Builders, Inc., 9th Dist. Summit No. 25776, 2012-Ohio-1328, ¶ 18.
                                                  4


“If the question is an evidentiary one, this Court will not overturn the trial court’s finding if there

was sufficient evidence to support such finding.” Id. “If the dispute is a question of law, an

appellate court must review the decision de novo to determine whether the trial court’s decision

to enforce the settlement agreement is based upon an erroneous standard or a misconstruction of

the law.” Id.

       {¶8}     “’The approval of a settlement agreement rests in the sound discretion of the trial

court.’” Duncan v. Hopkins, 9th Dist. Summit No. 24065, 2008-Ohio-3772, ¶ 14, quoting State

ex rel. Republic Serv. of Ohio II v. Pike Twp. Bd. of Trustees, 5th Dist. Stark Nos. 2006 CA

00153 & 2006 CA 00172, 2007-Ohio-2086, ¶ 68. Likewise, a trial court's decision to order the

enforcement of a disputed settlement agreement without first conducting an evidentiary hearing

is reviewed under an abuse of discretion standard. Nilsson v. Architron Sys., 9th Dist. Medina

No. 10CA0066-M, 2011-Ohio-4987, ¶ 16. In order to find an abuse of that discretion, we must

determine that the trial court's decision was unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When applying the abuse of discretion

standard, this Court may not substitute its judgment for that of the trial court. Pons v. Ohio State

Med. Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶9}     “Where the meaning of terms of a settlement agreement is disputed, or where

there is a dispute that contests the existence of a settlement agreement, a trial court must conduct

an evidentiary hearing prior to entering judgment.” Rulli v. Fan Co., 79 Ohio St. 3d 374, 377

(1997). “In the absence of such a factual dispute, a court is not required to conduct such an

evidentiary hearing.” Id. at 377. Parties cannot repudiate a settlement agreement when, in

hindsight, they find that they no longer agree with the terms. Shetler v. Shetler, 9th Dist. Wayne

No. 00CA0070, 2001 Ohio App. LEXIS 2289, *4-5 (May 23, 2001).
                                                5


       {¶10} Ernest Schmeltzer points us to Myatt v. Myatt, where a motion to enforce a

settlement agreement disputed whether a settlement had actually been reached and whether the

settlement documents accurately reflected the content of the settlement discussions. Myatt v.

Myatt, 9th Dist. Summit No. 24606, 2009-Ohio-5796, ¶ 7. This Court applied Rulli to conclude

that it was necessary for the trial court to conduct an evidentiary hearing prior to ruling on a

motion to enforce a settlement agreement. Id. at ¶ 14. We find the present case distinguishable.

       {¶11} In Myatt, settlement negotiations had taken place at a status conference and a

subsequent discussion with the trial judge took place outside of the record. Id. at ¶ 12. Counsel

undertook the task of reducing the purported agreement to writing and the trial court ordered the

case settled and dismissed. Id. Upon circulation of the written agreement, several of the parties

refused to sign the documents and disputed whether the documents accurately reflected the terms

of the purported agreement. Id. Upon motion, the case was reactivated and a motion to enforce

the settlement was filed, which was subsequently granted by the trial court. Id. We noted that

the facts of the case indicated a dispute as to whether the parties reached a settlement agreement,

and, that if an agreement was in fact reached, it was disputed as to whether the settlement

documents accurately reflected the terms of the agreement. Id. at ¶ 13. Because the discussions

with the trial court judge did not take place on the record, it was unclear whether an agreement

was reached or if the settlement documents accurately reflected an agreement.            Id.   We

concluded that in light of the factual disputes, the case was to be remanded to the trial court for

an evidentiary hearing. Id.

       {¶12} In the case currently before this Court, the parties signed a preliminary agreement

on October 19, 2016, which provided for a final settlement agreement to be drafted by the

attorneys. A report of mediation signed by the mediator and the parties also indicated that a
                                                6


settlement agreement had been reached and that a dismissal of the litigations was to be filed upon

execution of a final agreement. A final settlement agreement was eventually signed by all

parties, and Ernest Schmeltzer has attested to signing the final agreement. Accordingly, Ernest

Schmeltzer does not dispute the existence of a settlement agreement, nor does he dispute the

terms of the agreement, which he both signed and sought to be enforced. See Rulli at 377.

Rather, the crux of Ernest Schmeltzer’s argument is the placement of a lien by the Texas

Attorney General’s Child Support Division on the $30,000.00 to be paid to him under the

settlement agreement and his allegations of fraud and misrepresentation with regard to said lien.

Unlike Myatt, here there is no factual dispute that would necessitate an evidentiary hearing. The

placement and effect of the lien is beyond the scope of the trial court and the parties to the

settlement agreement.    We further note that if the lien was not lawfully placed, Ernest

Schmeltzer has other remedies to contest it.

       {¶13} We conclude it was not an abuse of discretion for the trial court to dismiss the

case pursuant to the settlement agreement.      Ernest Schmeltzer has failed to demonstrate a

legitimate factual dispute regarding the settlement terms. “In the absence of such a factual

dispute, a court is not required to conduct such an evidentiary hearing.” Rulli, 79 Ohio St. 3d at

377. Likewise, the trial court did not err in denying Ernest Schmeltzer’s motion for enforcement

and sanctions and his motion for the withdrawal of his signature to the settlement agreement and

for contempt without holding an evidentiary hearing. Mr. Schmeltzer’s assignments of error are

overruled.

                                               III.

       {¶14} Mr. Schmeltzer’s assignments of error are overruled.
                                                 7


       {¶15}    The judgment of the Summit County Court of Common Pleas Probate Division

is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT

HENSAL, P. J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

ERNEST SCHMELTZER, pro se, Appellant.

JASON WEIGANT, Attorney at Law, for Appellee.

TERRENCE L. SEEBERGER, Attorney at Law, for Appellee.